Notice of Non-Responsive Amendment

Newly submitted claims 61-82 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   The originally presented and subsequently fully examined independent claim 1 was drawn to the subcombination of figure 5, numerals S510-S530, which is patentably distinct form the invention of claims 61-82 each being drawn to the subcombination of figure 10, numerals S1010-S1070.   The subcombination of figure 5, numerals S510-S530 “illustrates an exemplary method of using imposter match score data to automate derivation of a match threshold score for biometric identification that results in the desired system false match rate and false non-match rate” as described at specification paragraph 0095, which has separate utility from the subcombination of figure 10, such as the automatic derivation of false match and non-match rates of biometric authentication systems that do rely on the specific processing of “gallery match scores” such as those of figure 10. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 61-82 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 04/09/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) has not been entered.  The remaining claims are not readable on the elected invention for the reasons noted above.  Please note the following:

Because the 04/09/2021 amendment is treated as “not entered”, any new claims added by subsequent claim amendments should begin with claim number 61; and

Any new claims must be drawn to the originally elected embodiment of figure 5 as noted above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/Brian Werner/Primary Examiner, Art Unit 2665